—Order, Supreme Court, Kings County (Sebastian Leone, J.), entered on or about March 2, 1993, dismissing this proceeding pursuant to Mental Hygiene Law former article 77 for the appointment of a conservator of the property of respondent proposed conservatee, and directing petitioner to pay respondent guardian ad litem $2,500 for her legal services rendered herein and $100 for her disbursements, and order and judgment (one paper), same court and Justice, entered November 3, 1993, directing such payment, unanimously affirmed, without costs.
Petitioner, who has pecuniary interests of his own at stake, comes forward with no credible argument that he is a "friend” within the meaning of Mental Hygiene Law former § 77.03 (a) (see, Klotz v Klotz, 176 AD2d 661, 663, appeal dismissed 80 NY2d 923). Since petitioner lacked standing, the court properly exercised its discretion in directing petitioner to pay the guardian’s fee (Mental Hygiene Law former § 77.07 [d]). There is no basis for a finding that the fee was unreasonable or that the guardian did not adequately perform her duties. Judgment was properly entered pursuant to Mental Hygiene Law former § 77.07 (e). Concur—Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ.